Matter of Davontay Peter H. v Makeba H. (2015 NY Slip Op 02844)





Matter of Davontay Peter H. v Makeba H.


2015 NY Slip Op 02844


Decided on April 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2015

Mazzarelli, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


14695 14694

[*1] In re Davontay Peter H., etc., A Dependent Child Under Eighteen Years of Age, etc.,
vMakeba H., Respondent-Appellant, St. Dominic's Home, Petitioner-Respondent, Administration for Children's Services, Respondent.


Patricia W. Jellen, Eastchester, for appellant.
Warren & Warren, P.C., Brooklyn (Ira L. Eras of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about September 23, 2013, which, to the extent appealed from as limited by the briefs, upon a finding that respondent mother had substantially failed to comply with the terms of a suspended judgment, terminated the mother's parental rights to the subject child, and committed the child's custody and guardianship to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered on or about May 28, 2013, which, after a hearing, found that termination of the mother's parental rights was in the child's best interests, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
A preponderance of the evidence supports the finding that the mother had violated the terms of the suspended judgment (see Matter of Aliyah Careema D. [Sophia Seku D.], 88 AD3d 529, 529 [1st Dept 2011]). Although respondent made efforts to comply with some of the terms of the suspended judgment, she failed to obtain suitable housing or maintain a steady income, refused to take a drug test on one occasion, and tested positive for alcohol on three occasions (see id.).
A preponderance of the evidence also supports the court's determination that termination of the mother's parental rights is in the child's best interests, given, among other things, the mother's failure to address her alcohol addiction and the length of time the child has been in foster care (see Matter of Tyshawn Jaraind C., 36 AD3d 564 [1st Dept 2007]). Since the court had already granted an extension of the suspended judgment, it lacked authority to grant another [*2]extension (see Family Ct Act § 633[f]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2015
CLERK